




COURT OF APPEAL
    FOR ONTARIO

CITATION: Riga v. Ontario Lottery and Gaming Corporation,
    2018 ONCA 714

DATE: 20180831

DOCKET: C65168

Lauwers, Miller and Nordheimer JJ.A.

BETWEEN

John Paul Riga

Plaintiff (Appellant)

and

Ontario Lottery and
    Gaming Corporation, Gateway Casino Sault Ste. Marie, Alcohol and Gaming
    Commission of Ontario (AGCO), The Corporation of the City of Sault Ste. Marie,
    Sault Ste. Marie Police Service, Ontario Provincial Police, Royal Canadian
    Mounted Police, Prime Minister of Canada, Premier of Ontario, Liberal Party of
    Canada, Ontario Liberal Party, McCarthy Tétrault LLP, Any and/or all of the
    above ownerships, holdings, subsidiaries, employees, customers  direct or
    indirect  aka unknown companies (numbered companies, etc.), Jane Doe(s) and
    John Doe(s) et al.

Defendants (Respondents)

John Paul Riga, in person

Paul Johnston, for Ontario Lottery and Gaming
    Corporation

Laura Bevan, for Gateway Casino Sault Ste. Marie

Walter Ojok, for Alcohol and Gaming Commission of
    Ontario, Ontario Provincial Police and Premier of Ontario

Orlando Rosa, for Corporation of the City of Sault Ste.
    Marie and Sault Ste. Marie Police Service

Adrian Johnston, for Royal Canadian Mounted Police and
    Prime Minister of Canada

Jack Siegel, for the Liberal Party of Canada and the
    Ontario Liberal Party

Malcom Mercer, for McCarthy Tétrault LLP

Heard: In writing

On appeal from the judgment of Justice Edward Gareau of
    the Superior Court of Justice, dated February 27, 2018, with reasons reported
    at 2018 ONSC 1339

REASONS FOR DECISION

[1]

The plaintiff has filed a Notice of Appeal from the judgment of the
    motion judge who dismissed the plaintiffs action under r. 2.1.01 of the
Rules
    of Civil Procedure
, R.R.O. 1990, Reg. 194 on the ground that it was frivolous
    and vexatious.  The respondents now seek to have the appeal dismissed on the
    same basis pursuant to the same rule.

[2]

In reaching his conclusion to dismiss the plaintiffs action, the motion
    judge said, at para. 8:

The allegations set out in the
    statement of claim are nonsensical. The statement of claim sets out allegations
    of perceived personal wrongs against the plaintiff which the defendants would
    have no liability in law for. In my view, the plaintiff has failed in the
    statement of claim to plead any material facts to disclose a cause of action
    against any of the defendants. To use the language set out in the
    jurisprudence, this is a clear case where the abusive nature of the proceedings
    is apparent on the face of the claim.

[3]

We agree with the motion judges conclusion respecting the underlying
    action.  The same observation can be made with respect to the Notice of
    Appeal.  It does not set out any grounds of appeal that demonstrate any merit. 
    They simply amount, in essence, to a recitation of the same problematic
    allegations that are contained in the statement of claim.

[4]

The proposed appeal is frivolous and vexatious as those terms are used
    in r. 2.1.01.  Consequently, the appeal is dismissed.

P.
    Lauwers J.A.

B.W.
    Miller J.A.

I.V.B.
    Nordheimer J.A.


